—In an action to recover damages for breach of contract, the defendant Amagansett Fire District appeals from an amended judgment of the Supreme Court, Suffolk County (Robbins, J.H.O.), entered April 24, 2001, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $449,001.67.
Ordered that the amended judgment is affirmed, with costs.
Contrary to the defendant Amagansett Fire District’s contention, the Supreme Court properly awarded the plaintiff quantum meruit damages as the defendant improperly termi*456nated the contract prior to substantial completion of the contract (see Carvatt v Lippner, 82 AD2d 818; Paterno & Sons v Town of New Windsor, 43 AD2d 863).
The defendant’s remaining contentions are either academic in light of our determination, or without merit. Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.